   Case 5:20-cv-00900-WDK-JC Document 11 Filed 08/03/20 Page 1 of 1 Page ID #:39

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

 Case No.          ED CV20-900 WDK (JCx)                                             Date    August 3, 2020
 Title             G and G Closed Circuit Events, LLC v. Emerito Garcia




 Present: The Honorable          William D. Keller, United States District Judge
                Stephen Montes                                   n/a                                     n/a
                 Deputy Clerk                        Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                              n/a                                                      n/a
 Proceedings:                 (In Chambers) ORDER TO SHOW CAUSE

        The Court, on its own motion, hereby ORDERS plaintiff to show cause in writing no later
August 17, 2020 why this action should not be dismissed for lack of prosecution. As an alternative to a
written response by plaintiff, the Court will consider the filing of the following as an appropriate
response to this OSC on or before the above date:

Plaintiff filing a Motion for Default Judgment (Fed. R. Civ. P. 55(b)) as to Emerito Garcia
individually dba Ricos Tacos Anthony Restaurant

        It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time to respond. If necessary,
plaintiff must also pursue Rule 55 remedies promptly upon the default of any defendant. All stipulations
affecting the progress of the case must be approved by the Court. See Local Rule 8.3.

       No oral argument on this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of a responsive pleading or motion on or before the date upon which a
response by plaintiff is due. Plaintiff’s counsel is ordered to serve this minute order on all defendants.

         IT IS SO ORDERED.

                                                                                                     :


                                                              Initials of Preparer                SMO




CV 90 (06/04)                                  CIVIL MINUTES - GENERAL                                         Page 1 of 1
